Citation Nr: 0803576	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
September 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

The veteran testified at a hearing before a Decision Review 
Officer of the RO in March 2006.  A transcript of the hearing 
is of record.

In January 2008, after the certification of this appeal, the 
veteran submitted additional medical evidence directly to the 
Board.  The veteran, through his representative, waived his 
right to have this evidence initially considered by the 
originating agency.


FINDING OF FACT

A chronic back disability was not present within one year of 
the veteran's discharge from service, and the veteran's 
current back disability is not etiologically related to 
service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, and the incurrence or aggravation of arthritis of 
the back during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
should submit any pertinent evidence in his possession, by 
letter mailed in November 2004, prior to its initial 
adjudication of the claim.  Although the veteran was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for a back disability until March 2006, after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for a 
back disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claim is 
no more than harmless error.

The Board also notes that service medical records and 
pertinent post-service medical records have been obtained.  
In addition, a VA medical opinion concerning the etiology of 
the veteran's back disability has been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

The Board acknowledges that the veteran indicated in his 
November 2004 statement in support of claim that he is in 
receipt of Social Security Administration (SSA) disability 
benefits.  However, neither he nor his representative has 
alleged that the SSA disability determination or the records 
upon which that determination was based are relevant to the 
issue currently before the Board, nor has either requested 
that the Board obtain the SSA records in conjunction with the 
adjudication of this claim.  The Board has no reason to 
believe that medical evidence linking the disability to the 
veteran's naval service is in the possession of the SSA, and 
medical evidence documenting a current back disability is 
already of record .  The Board, therefore, concludes that 
further delay of the appellate process for the purpose of 
obtaining records from the SSA is not warranted.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
a back disability because it is related to back injuries he 
sustained during active service.

Private medical records reflect that the veteran has a 
current back disability. A December 1997 private treatment 
record notes that he recently had undergone a lumbar 
laminectomy and discectomy and a posterior interbody fusion 
at the L4-L5 level.  A March 1999 private treatment record 
indicates that a recent X-ray study revealed the presence of 
degenerative disease at L5-S1.  Letters from the veteran's 
private physician, Dr. Krompinger, dated in April 2006 and 
August 2006 confirm that the veteran's back disability is 
located at the L4-L5 disk.

Service medical records reveal that the veteran was treated 
for complaints related to his back on two occasions.  In June 
1985, he reported experiencing lower back pain after lifting 
heavy objects.  On physical examination, there was acute 
discomfort on palpation to the dorsal aspect of the back.  
The assessment was mechanical back pain versus muscle strain.  
The veteran again complained of back pain after heavy lifting 
in January 1986.  Physical examination revealed pain and 
discomfort on palpation, but his range of motion was good.  
The assessment was muscle strain of the lower back.  There is 
no medical evidence of further complaints of back pain or 
problems in service, although the Board notes that the 
veteran sought treatment for numerous other conditions 
between January 1986 and his release from active duty.

Post-service medical records show that the veteran injured 
his back several times after his release from active duty.  
In a February 2000 Connecticut Disability Determination 
Services examination report, the veteran stated that he had 
injured his back in 1991 after falling out of a tree while 
working in an orchard.  A February 1993 private treatment 
record notes that he sustained another back injury in 
November 1992 while twisting and turning in a tree.  
According to numerous treatment records from Dr. Krompinger 
dated from 1997 to 2003, the veteran again injured his back 
after slipping while shoveling snow in January 1996.

The Board notes that there are conflicting medical opinions 
regarding the etiology of the veteran's current back 
disability.  The Board, therefore, must weigh the credibility 
and probative value of these opinions, and in so doing, may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board must account for the 
evidence it finds persuasive or unpersuasive and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

The veteran's private physician, Dr. Krompinger, opined in an 
April 2006 letter that his current back symptoms were as 
likely as not related to his in-service back injuries.  
Although he had not reviewed the veteran's claims file, Dr. 
Krompinger noted that the veteran reported injuring his L4-5 
disk in service and pointed out that the veteran had been 
treated with an L4-5 fusion after his 1996 injury.  In an 
August 2006 letter, Dr. Krompinger indicated that he had 
reviewed the veteran's service medical records and then 
reiterated his earlier opinion.  He stated that although the 
veteran's 1996 injury was a substantial factor in his current 
back disability, his "service related activity" also was a 
substantial factor.  

After the veteran failed to report for a VA examination in 
July 2006, the RO forwarded his claims file to a VA 
physician, for review and preparation of a medical opinion 
regarding the etiology of the veteran's current back 
disability.  In August 2006, the VA physician reviewed the 
veteran's entire claims file and discussed each relevant 
medical record.  Based on his review, the physician concluded 
that it was less likely that the veteran's in-service back 
injuries were related to his current back disability because 
the conditions had different etiologies.  Specifically, he 
stated that the acute back strain with which the veteran was 
diagnosed in service is usually a self-limiting condition 
that is caused by muscular or ligamentous strain.  In 
contrast, the veteran's current back disability, which was 
diagnosed as a herniated disc with radiculopathy, resulted 
from his 1996 accident and subsequent surgical intervention.

The Board has carefully evaluated the medical opinions of 
record and concluded that the opinion of the VA physician is 
entitled to greater probative weight than the opinion of Dr. 
Krompinger.  The VA physician rendered his opinion after 
engaging in a comprehensive review of the medical evidence, 
and he supported his opinion with a detailed rationale that 
is consistent with that evidence.  Conversely, Dr. Krompinger 
supported his opinion, prior to reviewing the service medical 
records, by noting that the veteran reported that he injured 
the L4-5 disc in service and noting that the veteran required 
fusion at the same location following the 1996 injury.  
Following his review of service medical records, he did not 
identify any evidence of a disc injury in service, nor did he 
provide an explanation regarding the etiological relationship 
between the documented in-service back muscle strain and the 
veteran's current problems at the L4-5 disk.  Moreover, in 
formulating his opinion, Dr. Krompinger appears to have 
continued to rely on the veteran's assertion that he injured 
his L4-5 disc in service, despite the fact that service 
medical records contain no evidence of any such injury.

Based on the discussion above, the Board finds that the 
preponderance of the evidence establishes that the veteran 
had no chronic back disorder until more than one year 
following his discharge from service and that the veteran's 
current back disability is not etiologically related to 
service.  Accordingly, service connection for a back 
disability is not warranted.  


ORDER

Service connection for a back disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


